Case 1:19-cv-24170-JLK Document 11 Entered on FLSD Docket 12/11/2019 Page 1 of 8



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                         CASE NO.: 19-cv-24170-JLK

 WILLIS KETTRELL,

            Plaintiff,
 v.

 NCL (BAHAMAS) LTD.,
 a Bermuda company d/b/a
 NORWEGIAN CRUISE LINE,

       Defendant.
 ___________________________/

              PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
            MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT [DE 10]

          COMES NOW, Plaintiff, WILLIS KETTRELL, by and through undersigned counsel,

 hereby files his Response in Opposition to Defendant’s, NCL (BAHAMAS) LTD. (“Defendant”),

 Motion to Dismiss Plaintiff’s Amended Complaint [DE 10] and states the following in support

 thereof:

                                               INTRODUCTION1

          This is a maritime personal injury action in which Plaintiff, WILLIS KETTRELL, was

 injured while he was a lawful passenger aboard the Norwegian Dawn, a vessel operated by

 Defendant, NCL. On or about April 23, 2019, the Norwegian Dawn called on Harvest Caye – a

 seven-acre private island located in Belize which is owned, operated, and maintained by

 Defendant, NCL. While at Harvest Caye, Plaintiff participated in a zip line excursion, the

 “Flighthouse Zipline” – a shore excursion sold, marketed, and advertised by Defendant, NCL, to

 passengers aboard its vessels and visitors to its private island. During the excursion, Plaintiff was


 1
  Since these facts are referenced in the Complaint, the Court must accept them as true. Bell Atlantic Corp. v.
 Twombly, 550 U.S. 544 (2007).
Case 1:19-cv-24170-JLK Document 11 Entered on FLSD Docket 12/11/2019 Page 2 of 8



 injured when the line he was zip lining across snapped and wrapped around his leg which caused

 Plaintiff to slam into the trees below. As a result of the collision, Plaintiff suffered traumatic

 injuries, including, but not limited to, open wounds on his leg and a torn meniscus which required

 surgery. As set forth in detail below, Defendant’s Motion to Dismiss Plaintiff’s Amended

 Complaint should be denied in its entirety.

                                   MEMORANDUM OF LAW

   I.   Standard of Review

        A motion to dismiss for failure to state a claim merely tests the sufficiency of the complaint;

 it does not decide the merits of the case. Milburn v. United States, 734 F.2d 762, 765 (11th Cir.

 1984). A complaint should not be dismissed for failure to state a claim “unless it appears beyond

 doubt that the plaintiff can prove no set of facts which would entitle him to relief.” Jackson v.

 BellSouth Telecommunications, Inc., 181 F. Supp. 2d 1345, 1353 (S.D. Fla. 2001); see also

 Financial Sec. Assur. v. Stephens, Inc., 500 F.3d 1276, 1282-83 (11th Cir. 2007) (citing Roe v.

 Aware Woman Ctr. For Choice Inc., 253 F.3d 678, 683 (11th Cir. 2001)). The Court must construe

 the complaint in light most favorable to the plaintiff and accept all facts and all reasonable

 inferences drawn from those facts as true. Hinson v. King & Spalding, 467 U.S. 69, 73 (1984):

 Gentry v. Carnival Corp., 2011 WL 4737062 (S.D. Fla. October 5, 2011); Erickson v. Pardus, 551

 U.S. 89 (2007) (When ruling on a motion to dismiss, the court must accept as true all of the factual

 allegations contained in the complaint.).

        The threshold of sufficiency that a complaint must meet to survive a motion to dismiss is

 exceedingly low. See In re Southeast Banking Corp., 69 F.3d 1539, 1551 (11th Cir. 1995);

 Bluegreen Corp. v. PC Consulting, Inc., 0780385CIV-RYSKAMP, 2007 WL 2225983 *2 (S.D.

 Fla. July 31, 2007) (citing In re Southeast Banking Corp., 69 F.3d 1539 at 1551). As such, Courts
Case 1:19-cv-24170-JLK Document 11 Entered on FLSD Docket 12/11/2019 Page 3 of 8



 in this district have routinely stated that such motions are “viewed with disfavor and rarely

 granted.” Jackson, 181 F. Supp. 2d 1345, 1353 (S.D. Fla. 2001).

  II.   Applicable Law

        “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

 claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

 what the . . . claim is and the grounds upon which it rests,’ Conley v. Gibson, 355 U.S. 41, 47, 78

 S. Ct. 99, 2 L. Ed. 2d 80 (1957).” Twombly, 550 U.S. at 555. Under Twombly’s plausibility

 standard, the facts pled in a complaint must simply “raise a reasonable expectation that discovery

 will reveal evidence” corroborating the plaintiff’s claims. Id. at 545.; see also Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (“The plausibility standard is not akin to a ‘probability requirement,’ but

 it asks for more than a sheer possibility that a defendant has acted unlawfully.”). This standard is

 met when the plaintiff pleads facts that allow the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 Therefore, an initial complaint is not required to prove the plaintiff’s entire case but should

 “possess enough heft” to set forth “a plausible entitlement to relief.” Fin. Sec. Assurance, Inc. v.

 Stephens, Inc., 500 F. 3d 1276, 1282 (11th Cir. 2007).

        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient facts to state

 a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court must

 construe the complaint in light most favorable to the plaintiff and accept all facts and all reasonable

 inferences drawn from those facts as true. Hinson v. King & Spalding, 467 U.S. 69, 73 (1984):

 Gentry v. Carnival Corp., 2011 WL 4737062 (S.D. Fla. October 5, 2011); Erickson v. Pardus, 551

 U.S. 89 (2007) (When ruling on a motion to dismiss, the court must accept as true all of the factual

 allegations contained in the complaint.).
Case 1:19-cv-24170-JLK Document 11 Entered on FLSD Docket 12/11/2019 Page 4 of 8



         Rule 12(b)(6) does not allow dismissal of a complaint because the court anticipates “actual

 proof of those facts is improbable,” but the “[f]actual allegations must be enough to raise a right

 to relief above the speculative level.” Watts v. Fla. Int'l Univ., 495 F.3d 1289 (11th Cir.2007)

 (quoting Twombly, 550 U.S. at 545, 127 S. Ct. 1955). The threshold of sufficiency that a complaint

 must meet to survive a motion to dismiss is exceedingly low. See In re Southeast Banking Corp.,

 69 F.3d 1539, 1551 (11th Cir. 1995); Bluegreen Corp. v. PC Consulting, Inc., 0780385CIV-

 RYSKAMP, 2007 WL 2225983 *2 (S.D. Fla. July 31, 2007) (citing In re Southeast Banking Corp.,

 69 F.3d 1539 at 1551). As such, Courts in this district have routinely stated that such motions are

 “viewed with disfavor and rarely granted.” Jackson, 181 F. Supp. 2d 1345, 1353 (S.D. Fla. 2001)

 (citing Future Tech Int’l, Inc. v. Tae IL Media, Ltd., 944 F. Supp. 1538, 1561 (S.D. Fla. 1961)).

  III.   Argument

     A. Plaintiff has properly alleged proximate causation

         This Court should deny Defendant’s Motion to Dismiss Count I of Plaintiff’s Amended

 Complaint. Defendant, NCL (BAHAMAS) LTD., moves to dismiss Plaintiff’s Complaint on the

 basis that Plaintiff has failed to allege proximate causation. Defendant claims that “Plaintiff states,

 in a conclusory fashion, that ‘as a direct and proximate result of the breach of the duty alleged

 above, Plaintiff, Willis Kettrell, suffered [damages],” and alleges that “Plaintiff’s Amended

 Complaint fails to allege any factual information as to how any of NCL’s alleged failures to do

 any of the things listed in paragraphs 42(a)-(k).”

         Interestingly, Defendant’s Motion to Dismiss makes no reference to paragraphs 27-30 of

 Plaintiff’s Amended Complaint in which Plaintiff alleges how NCL’s failure to do the things listed

 in paragraphs 42(a)-(k) proximately caused Plaintiff’s injuries and/or damages. See Plaintiff’s

 Second Amended Complaint Paragraph 27 (“At no time during the safety briefing was Plaintiff
Case 1:19-cv-24170-JLK Document 11 Entered on FLSD Docket 12/11/2019 Page 5 of 8



 advised or informed by the zip line workers that one of the zip lines could snap and/or break while

 in use. If such a warning had been given, Plaintiff would not have ridden the zip line.”); Plaintiff’s

 Second Amended Complaint Paragraph 28 (“At no time during the safety briefing did the zip line

 workers inquire as to the weight of the excursion participants, including Plaintiff, to ensure that

 the excursion participants complied with the minimum and/or maximum weight requirements of

 the zip lines.”); Plaintiff’s Second Amended Complaint Paragraph 29 (“At no time during the

 safety briefing did the zip line workers test and/or inspect the lines to ensure the lines were working

 properly and in rideable condition. If the zip line workers had conducted a test and/or inspected

 the lines prior to allowing Plaintiff to ride the zip line, the subject incident could have been

 avoided.”); see also Plaintiff’s Second Amended Complaint Paragraph 32 (“Defendant, NCL,

 caused this incident by failing to properly screen, train, and monitor the zip line operator and zip

 line workers, and by failing to have procedures and safeguards in place, like safety nets to prevent

 falls like the one Plaintiff suffered, and per ride inspections of the zip lines before every participant

 zips down the line.”).

     B. Plaintiff has properly stated a claim for negligent hiring and/or retention

         This Honorable Court should also deny Defendant’s Motion to Dismiss Count II of

 Plaintiff’s Complaint as Plaintiff has properly alleged proximate causation. Defendant argues that

 Plaintiff has failed to allege the second element of a claim for negligent hiring or retention – that

 NCL knew or should have known that zip line workers were incompetent or unfit. However,

 contrary to Defendant’s assertions, Plaintiff has sufficiently alleged that NCL knew or should have

 known that zip line workers were incompetent or unfit. See Plaintiff’s Second Amended Complaint

 Paragraph 32 (“Defendant, NCL, caused this incident by failing to properly screen, train, and

 monitor the zip line operator and zip line workers, and by failing to have procedures and safeguards
Case 1:19-cv-24170-JLK Document 11 Entered on FLSD Docket 12/11/2019 Page 6 of 8



 in place, like safety nets to prevent falls like the one Plaintiff suffered, and per ride inspections of

 the zip lines before every participant zips down the line.”); see also Paragraph 49(A) of Plaintiff’s

 Second Amended Complaint (“Failing to properly screen, investigate, interview, and otherwise

 hire employees or agents;”); see also Paragraph 49(B) of Plaintiff’s Second Amended Complaint

 (“Failing to periodically investigate and verify credentials of the Zip line employees or agents;”).

 Thus, it can be reasonably inferred from Plaintiff’s allegations that NCL should have known that

 the zip line workers were incompetent or unfit because since NCL failed to properly screen the zip

 line employees it had no way of knowing they were competent and/or fit to perform their job

 duties. See Flaherty v. Royal Caribbean Cruises Ltd., 172 F. Supp. 3d 1348, 1351 (S.D. Fla. 2016)

 (“A principal may be subject to liability “for physical harm to third persons caused by [its] failure

 to exercise reasonable care to employ a competent and careful employee/agent/contractor to: (a)

 do work which will involve a risk of physical harm unless it is skillfully and carefully done, or (b)

 perform any duty which the employer owes to third persons.”) (citing Smolnikar v. Royal

 Caribbean Cruises Ltd., 787 F.Supp.2d 1308, 1318 (S.D.Fla.2011).

         Lastly, Plaintiff has alleged sufficient factual information to support the second and third

 elements of his negligent hiring or retention claim. As to the second element of Plaintiff’s negligent

 hiring or retention claim – that the employer knew or reasonably should have known of the

 particular incompetence or unfitness – Plaintiff has alleged factual information to support that

 NCL knew or should have known about any particular incompetence or unfitness on behalf of the

 zip line workers. See paragraphs 44(B)(a)-(b) of Plaintiff’s Amended Complaint. In particular, in

 paragraph 44(B)(b), Plaintiff alleges that previous incidents such as Plaintiff had occurred, and

 thus, NCL was on notice of the harmful propensities of the zip line workers. Flaherty v. Royal

 Caribbean Cruises, Ltd., 172 F. Supp. 3d 1348, 1351 (S.D. Fla. 2016). As to the third element of
Case 1:19-cv-24170-JLK Document 11 Entered on FLSD Docket 12/11/2019 Page 7 of 8



 Plaintiff’s negligent hiring or retention claim – that the incompetence or unfitness of the zip line

 workers was the proximate cause of the plaintiff’s injury – Plaintiff has alleged factual allegations

 as to how the zip line worker’s incompetence and/or unfitness were the cause of Plaintiff’s injuries.

 See Plaintiff’s Second Amended Complaint Paragraph 27 (“At no time during the safety briefing

 was Plaintiff advised or informed by the zip line workers that one of the zip lines could snap and/or

 break while in use. If such a warning had been given, Plaintiff would not have ridden the zip

 line.”); Plaintiff’s Second Amended Complaint Paragraph 28 (“At no time during the safety

 briefing did the zip line workers inquire as to the weight of the excursion participants, including

 Plaintiff, to ensure that the excursion participants complied with the minimum and/or maximum

 weight requirements of the zip lines.”); Plaintiff’s Second Amended Complaint Paragraph 29 (“At

 no time during the safety briefing did the zip line workers test and/or inspect the lines to ensure

 the lines were working properly and in rideable condition. If the zip line workers had conducted a

 test and/or inspected the lines prior to allowing Plaintiff to ride the zip line, the subject incident

 could have been avoided.”); see also Plaintiff’s Second Amended Complaint Paragraph 32

 (“Defendant, NCL, caused this incident by failing to properly screen, train, and monitor the zip

 line operator and zip line workers, and by failing to have procedures and safeguards in place, like

 safety nets to prevent falls like the one Plaintiff suffered, and per ride inspections of the zip lines

 before every participant zips down the line.”). Accordingly, Plaintiff submits that Defendant’s

 Motion to Dismiss should be denied with prejudice.

     WHEREFORE, Plaintiff, WILLIS KETTRELL, respectfully requests that this Honorable

 Court deny Defendant’s, NCL (BAHAMAS) LTD., Motion to Dismiss Plaintiff’s Amended

 Complaint [DE 10], and grant any other relief which this Court deems just or appropriate.
Case 1:19-cv-24170-JLK Document 11 Entered on FLSD Docket 12/11/2019 Page 8 of 8



                                              Respectfully submitted,

                                              /s/ Spencer M. Aronfeld__________
                                              Spencer M. Aronfeld, Esq.
                                              Florida Bar No.: 905161
                                              aronfeld@Aronfeld.com
                                              Abby Hernández Ivey, Esq.
                                              Florida Bar No.: 1002774
                                              aivey@aronfeld.com
                                              ARONFELD TRIAL LAWYERS
                                              One Alhambra Plaza, Penthouse
                                              Coral Gables, Florida 33134
                                              P:      (305) 441.0440
                                              F:      (305) 441.0198
                                              Attorneys for Plaintiff


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 11th, 2019, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I ALSO CERTIFY that the foregoing
 document is being served this day on all counsel of record or pro se parties via transmission of
 Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
 counsel or parties who are not authorized to electronically receive Notices of Electronic Filing.

                                              /s/ Spencer M. Aronfeld__________
                                              Spencer M. Aronfeld, Esq.
